Determination of respondent Commissioner, dated April 26, 2004, terminating petitioner’s employment as a New York City police officer, unanimously confirmed, the petition denied and the CPLR article 78 proceeding (transferred to this Court by order of the Supreme Court, New York County [Faviola A. Soto, J.], entered November 9, 2004) dismissed, without costs.
Substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]) supports the challenged findings that petitioner knowingly gave false statements in official interviews in connection with automobiles he owned or was purchasing, and committed insurance fraud in completing an affidavit regarding a stolen car. No basis exists to disturb the credibility findings underlying the hearing officer’s conclusions as to petitioner’s guilt (see Matter of Berenhaus v Ward, 70 NY2d 436 [1987]). Under the circumstances, the penalty is not shocking to our sense of fairness and, accordingly, will not be disturbed (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). We have considered and rejected petitioner’s argument as to the substitution of a hearing officer. Concur—Tom, J.P., Mazzarelli, Saxe, Nardelli and McGuire, JJ.